Title: From Thomas Jefferson to Samuel Adams, 26 February [1800]
From: Jefferson, Thomas
To: Adams, Samuel



Dear Sir
Philadelphia Feb. 26. [1800]

Mr. Erving delivered me your favor of Jan. 31. and I thank you for making me acquainted with him. you will always do me a favor in giving me an opportunity of knowing gentlemen as estimable in their principles & talents as I find mr Erving to be. I have not yet seen mr Winthrop. a letter from you, my respectable friend, after three & twenty years of separation has given me a pleasure I cannot express. it recalls to my mind the anxious days we then passed in struggling for the cause of mankind. your principles have been tested in the crucible of time & have come out pure. you have proved that it was monarchy, & not merely British monarchy you opposed. a government by representatives, elected by the people at short periods was our object, and our maxim at that day was ‘where annual election ends, tyranny begins.’ nor have our departures from it been sanctioned by the happiness of their effects. a debt of an hundred millions growing by usurious interest, and an artificial paper-phalanx overruling the agricultural mass of our country with other &c. &c. &c. have a portentous aspect.—I fear our friends on the other side the water, labouring in the same cause have yet a great deal of crime & of misery to wade through. my confidence had been placed in the head, not in the heart, of Buonaparte. I hoped he would calculate truly the difference between the fame of a Washington & a Cromwell. whatever his views may be, he has at least transferred the destinies of the republic from the civil to the military arm. some will use this as a lesson against the impracticability of republican government. I read it as a lesson against the danger of standing armies. Adieu, my ever respected & venerable friend. may that kind & overruling providence which has so long spared you to our wishes, still foster your remaining years with whatever may make them comfortable to yourself & soothing to your friends. accept the cordial salutations of
Your affectionate friend

Th: Jefferson

